DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 05/29/2020, is acknowledged.

3.  Claims  1-8 are pending and under examination.

4.  Applicant’s IDS, filed 08/25/2020 and 08/29/2020, is acknowledged. 

5.  Claim 8 is objected because bullet numbering (d) is skipping (b) and (c) bullets.  Correction is required.

6. The following is a quotation of 35 U.S.C. 112(b) (Pre AIA , 35 U.S.C. 112, second paragraph):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.  Claims 1-8 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

(i) The “comparing the ratio . . . to one or more standard values, where a calculated ration less than a standard value is indicative of . . . and a calculated ration higher or equal to a standard value is indicative of” recited in claims 1 and 7 is ambiguous because it is not clear which “a standard” the calculate ratio is “less than” or “higher or equal” among the “one or more standard”.  For example, if the calculated ratio is 3.7 and compared to the “one or more standard values” of  1.5 up to 5.  Since the “one or more standard” value can be chosen from 1.5, 2.0, 3.0, 2.5, 3.0, 3.5, 4.0, 4.5, 4.0, 4.5 or 5.0. If we compared the calculated ratio to a standard value of 1.5 or 5, the results is 1.5<3.7<5 and no specific conclusion can be reached, if the ratio (3.7) is compared to standard value of 1.5, then it is indicative of TB infection, however, if the ratio is compared to standard value of 5, then it is indicative of SACR.  Further, it is not clear whether the “standard value” that indicative of SACR is the same standard value is indicative of TB or not since the since the comparing step refers to “one or more standard values”.   It is not clear how to determine what standard value to use.

(ii) claim 3 is indefinite because the claim 3 depends from itself. 

(iii) The “comparing the level of CSFR1 to one or more standard values, wherein a CSFR1 level above  a standard value is indicative of a positive sarcoidosis diagnosis ” in claim 8 is ambiguous because when comparing the level of CSFR1 to “one or more standard values” chosen from 1.5, 2.0, 3.0, 2.5, 3.0, 3.5, 4.0, 4.5, 4.0, 4.5 or 5.0, the outcome depends on which standard level the CSFR1 level is compared to, the indicative result will change.  For example if the CSFR1 level is 3, if compared to standard levels 1.5 and 5, the CSFR1 level falls within the range of 1.5<3.0>5.0. The outcome of the comparing step would be different depends on the chosen standard.

8.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.  Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.

Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  

The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).

Applicant’s attention is directed to the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”) available at URL: 
<https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf>.

Regarding Step 1 of the PEG, the claims are directed to the statutory category of a process.

Regarding Step 2A, prong one, the claims recite the patent-ineligible concept of an abstract idea / process.

Note that the Courts have held that steps that can be performed by a human using mental processes or basic critical thinking, or intangible verbal communication are types of activities that represent abstract ideas.

The claims encompass performing steps of (a) and (b) measuring the level of a SARC- and BT-specific biomarker in a sample taken from the subject; (c) calculating the ration of SARC/BT , and (d) comparing the ratio of SARC/BT to one or more standard values.  Neither the specification nor the claims set forth a limiting definition for the measuring, calculating comparing the ratios, and the claims do not set forth how these steps are accomplished. As broadly recited, one may perform the calculating and comparing steps mentally. For example, one may read a report or information in a database to identify protein level in a subject with SARC and BT infection; one may mentally compare levels of proteins/genes to a standard; and one may conclude that the ratio is indicative of SARC or BT infection based on thinking about the compared ratio levels.  Such mental processes constitute only an abstract idea / process. 

Applicant’s attention is directed to the Association for Molecular Pathology (AMP) and ACLU v. USPTO and Myriad Genetics (Fed. Cir. 2012)) wherein it is stated at 56-57: 
 We renew our conclusion that Myriad’s claims to “comparing” or “analyzing” two gene sequences fall out-side the scope of § 101 because they claim only abstract mental processes. See Benson, 409 U.S. at 67 (“Phenomena of nature, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). The claims recite, for example, a “method for screening a tumor sample,” by “comparing” a first BRCA1 sequence from a tumor sample and a second BRCA1 sequence from a non-tumor sample, wherein a difference in sequence indicates an alteration in the tumor sample. ’001 patent claim 1. This claim thus recites nothing more than the abstract mental steps necessary to compare two different nucleotide sequences: one looks at the first position in a first sequence; determines the nucleotide sequence at that first position; looks at the first position in a second sequence; determines the nucleotide sequence at that first position; determines if the nucleotide at the first position in the first sequence and the first position in the second sequence are the same or different, wherein the latter indicates an alteration; and repeats the process for the next position. (Emphasis added).
Additionally, in In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation, 774 F.3D 755 (2014), the Court held that:
 Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible. (Emphasis added).

Thus, the claims are considered to involve the patent-ineligible concepts of abstract processes and a law of nature / natural phenomenon. 

Claims 1-8 are directed to a process that involves the judicial exceptions of an abstract idea (i.e., the abstract steps of "calculating the ratio” and “comparing”) and a natural phenomenon (i.e., the natural correlation between the recited ratio and risk of SARC/BT).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow. 

Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.

Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the recited law of nature / natural phenomenon by including a step of administering a particular drug to the subject to treat a particular disorder correlated with the ration of SARC/BT less than or higher or equal to a standard.
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 

Here, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The additionally recited step of measuring the level of a SARC- /BT -specific biomarker I a sample taken from the subject, cover all possible well-known, routine and conventional laboratory techniques of assaying for nucleic acid expression. While claim 5 recites that the measurement of the biomarker is carried out using ELISA, methods of performing ELISA to meaure protin levels were well-known, routine and conventional in the prior art.  

Further, the step of measuring the level of a SARC-/BT-specific biomarker in a sample constitutes a data gathering step required to apply the recited judicial exception. 

Note that in Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 

This is similar to the present situation wherein the additionally recited steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).

Applicant’s attention is further directed to the 2014 Interim Guidance on Patent Subject Matter Eligibility, Federal Register. 16 Dec 2014. Vol. 79, No. 241, 74618, available via url: <gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf>.

For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
 
 10. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 
11.  Claims 1 and  3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The claims recite “tuberculosis-specific biomarker”  “tuberculosis-specific biomarker” and “standard values” as part of the invention.

The claims encompass a genus of a randomly chosen pair of biomarkers and compared to a random standard values.

The claims encompass an extremely large number of possible biomarkers. 

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of differentiating between SARC and TB infection.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.

The specification at page 3, top ¶, discloses that four markers have been identified as useful in the method of the present inventions, FGA, S100A8/A9, MCSFIR or CSFR1 or ITIH1.  
Further the specification at page 3, 2nd ¶ discloses that the standard value or values to which the calculated ration is compared may vary depending on various factors, including but not limited to the age, gender, race or geographical location of the subject.  The standard value is any number from 1.5 to 5, preferably 1.5, 2.0, 3.0, 2.5, 3.0, 3.5, 4.0, 4.5, 4.0, 4.5 or 5.0 

Also, the specification at page 3, 3rd ¶, discloses that a variety of samples may be used including blood, plasma, serum, lymph, pleural fluid, sputum, saliva, urine, and cerebrosphinal fluid.

The specification at page 9, lines 21+, discloses that using high-resolution mass spectrometry, the present inventors have quantitatively assessed serum profiles of people (n=35) suffering from pulmonary forms of both diseases. 427 proteins were quantitated, of which 5 (CSF1R, CHIT1, LYZ1, APOE, ICAM1) were statistically significant in SA and 122 in TB disease. The in-patient ratio of two disease specific proteins (SA-CSF1R; TB-S100A8/A9) were explored by ELISA in a validation cohort (n=88) and provided high diagnostic accuracy (AUC=0.93). The inventors have therefore demonstrated that the serum proteome reflects the necrotic status often observed only through biopsy in SA and TB and can provide diagnostic value in these clinically similar pulmonary diseases.

The specification at page 9, lines 31+, provides a platform for the differential diagnosis of sarcoidosis versus tuberculosis using markers identified via proteomic screening. In particular, CSFR1 is identified as a marker for sarcoidosis. CSFR1 has not previously been reported as a serum marker for sarcoidosis.

The specification at page 10, lines 10+, discloses that the skilled person is aware of multiple methods to measure the level of a given marker in a sample and the choice of method depends on multiple factors, as will be understood by those of skill in the art. One particularly preferred method is the use of enzyme linked immunosorbent assay (ELISA).

0097] Using a machine leaning algorithm we used our proteomic dataset to identify a highly robust disease classification signature for SA and TB (FGA, CSF1R, ITIH1, S100A8/A9). To aid the development of this signature as a useful laboratory diagnostic test we validated our data by ELISA. Two proteins S100A8/A9 and CSF1R accurately matched our proteomic data and a simple in-patient ratio (CSF1R/S100A8/A9) performed with a similar accuracy (AUC=0.96) to the original 4 proteins. The applicability of this ratio was investigated in a unique set of SA and TB patients from the same cohort (n=88) but expanded to include TB and SA cases with more complex presentations including culture negative TB, disease at other sites outside of the lung, both within the thoracic lymphatic system at more distal sites. The ratio performed with good diagnostic performance in the cohort overall (AUC=0.86) and excellent accuracy for recently diagnosed (<1 month) pulmonary disease (AUC=0.93 sensitivity 84.8 (CI 71.1-93.7% specificity 96.2 (CI 80.4-99.9%). The test performance was affected by time since first diagnosis of SA (>12 Month AUC=0.76) driven by a decrease in serum CSF1R. This indicates that the monocyte/macrophage associated SA signature wanes as disease progresses, and may be associated with the high rate of spontaneous remissions observed in acute SA patients and may also correlate with the diminished blood transcriptional host signature in inactive SA (PMID: 23940611).

The claims encompass a genus of a randomly chosen pair of biomarkers and compared to a random standard values.  

A "sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus." Id.
at 1350. "[ A ]n adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials." Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010).

"[F]unctional claim language can meet the written description requirement when the art has established a correlation between structure and function." Id. "But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species." Id.

However, the specification discloses the sarcoidosis-specific biomarker is Colony stimulating factor 1 receptor (CSFR1) and the tuberculosis-specific biomarker is S100A8A9 (calprotectin). More preferably, when the sarcoidosis-specific biomarker is CSFR1 and the tuberculosis-specific biomarker is S100A8A9 (calprotectin), the standard value is 2 [0006].  No other biomarker are disclosed and described.  The protein CSF1R was highly specific to SA and to our knowledge this is the first report of CSF1R as a serum marker for SA. We demonstrate that CSF1R used in combination with S100A8/A9 provides excellent disease classification (AUC=0.86) in a large and diverse patient cohort (n=88) [0094].

The specification only discloses one biomarker for each indication, within the claimed genus of biomarkers.  With respect to representative number of species, see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014). Also, see MPEP 2163 II(A)(3)(a))(ii):

A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 


12.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.  Claims 1, 3, 4, 6 and 7  are rejected under 35 U.S.C. 103 as being unpatentable over Thillai et al (PLoS ONE 7(7): e38083, 2012, IDS #6/7), optionally in view of US20210208162.

Thillai et al teach that cytokine profiles of NFα, Il-2, IL-12, IL-1β, IL-8, IL-10, IL-4, IL-5 and IL-13 in the serum of pulmonary sarcoidosis, pulmonary tuberculosis patients (human) and health volunteers (see Table 2).

The reference teachings differs from the claimed invention only in the recitation of calculating the ratio of the SARC-specific biomarker to the TB-specific biomarker and comparing the ratio of the SA specific biomarker to the tuberculosis-specific biomarker to one or more standard values in claims 1 and 7.

The `162 publication teaches and claims methods of evaluating a condition or disease (e.g., sarcoidosis and tuberculosis infection [0104] prevalent in an individual with Down syndrome compared to a typical individual, comprising: (a) measuring the level of at least one biomarker and/or the ratio of at least two biomarkers listed in Table 1 or Table 2 in a biological sample obtained from the individual with Down syndrome; and (b) comparing the measured level or ratio to a reference value or range of reference values, wherein the reference is one or more typical individuals, and wherein a change in the level of the at least one biomarker or the ratio of at least two biomarkers is indicative of the condition or disease prevalent in the individual with Down syndrome (see [0027] and claims).  Table 1 provide exemplary biomarkers including CSF1R with increased expression from proteome analysis of individuals with Down syndrome compared to typical individuals (See row 69 of Table 1).

Those skilled in the art before the effective filing date of the claimed invention would be able to calculate the ratio of the serum biomarkers and compare the ratio of different SARC-biomerker to TB-biomerker to quantitive relationship between the two biomarkers in differentiating between SARC and TB infection.  For example, the serum levels of TNFα and serum levels of IL-13 (Table 2) can be calculated to obtain the ratio and compared the standard as follows:

Biomarker 	SARC-TNFα 	TB-IL-13	ratio TNFα/IL-13  	Standard 
Serum			8.7		0.01		870		>5

Biomarker 	SARC-IL-13 	TB-TNFα	ratio TNFα/IL-13  	Standard 
Serum			0.84		8.9		10.5		>5

Other biomarker ratio calculation of different biomarkers can be preform and compared to a standard. 

A ratio greater than a standard is indicative of TB infection is considered a mental step.  The limitation amounted to a mental step and is therefore not to be given patentable weight. The limitation added no structure to the claim nor functionally changes the calculated ratio.  

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

14.  Claims 1, 3, 4, 6 and 7  are rejected under 35 U.S.C. 103 as being unpatentable over Maertzdorf et al (Proc Natl Acad Sci U S A. 2012 May 15; 109(20): 7853–7858, IDS #50), optionally in view of US20210208162.

The teachings of the `162 publication have been discussed, supra.

Maertzdorf et al provide a biosignature with unique specificity for TB demands that identified profiles can differentiate diseases with similar pathology, like sarcoidosis (SARC).  Maertzdorf et al provide comparison between pulmonary TB and SARC, including multiplex serum analytes.  Maertzdorf et al teach that cytokines in the serum of TB patients revealed a slightly elevated proinflammatory pattern compared with SARC and controls.  Ther results indicate several differences in expression between the two diseases (abstract).  Fig. 1 shows common and differential expression of serum analytes including  differentially expressed cytokines between the TB and SARC groups  and healthy control.   Maertzdorf et al measured a the serum analytes in the sera of the TB and SARC patients and healthy controls to define the general immune activity in each patient and differences between the diseased and healthy study groups.  Sera from TB patients showed an increase in proinflammatory cytokines (IFNγ and IL-12, i.e., biomarkers) compared with both SARC individuals, and they had a higher abundance in factors with chemotactic and activating effects on monocytes, macrophages, and neutrophils [GM-CSF, macrophage migration inhibitory factor (MIF), and VEGF]. In contrast, sera from SARC patients showed decreased levels of factors with chemotactic and stimulatory activity on granulocytes [chemokine (C-C motif) ligand (CCL) 27, RANTES (CCL5), stem cell growth factor beta (SCGFb), and leukemia inhibitory factor (LIF)]. Decreased levels of MCP-1 in both disease groups may reflect an antiinflammatory feedback to dampen recruitment of proinflammatory immune cells (Fig. 3).

    PNG
    media_image1.png
    876
    477
    media_image1.png
    Greyscale

The reference teachings differs from the claimed invention only in the recitation of calculating the ratio of the SARC-specific biomarker to the TB-specific biomarker and comparing the ratio of the SA specific biomarker to the tuberculosis-specific biomarker to one or more standard values in claims 1 and 7.

However those skilled in the art before the effective filing date of the claimed invention would be able to calculate the ratio of the serum biomarkers and compare the ratio of different SARC-biomerker to TB-biomerker to quantitive relationship between the two biomarkers in differentiating between SARC and TB infection.  For example, the serum levels of IFNγ and serum levels of IL-12 (Fig. 3) can be calculated to obtain the ratio and compared the standard as follows:
                   
SARC-IFNγ (pg/ml)	TB- IL-12 (pg/ml)  	Ratio (SARC/TB)
	50				28 			1.8 (>1.5)

SARC-IL-12 (pg/ml)	TB-IFNγ (pg/ml)  	Ratio (SARC/TB)
	10			  	100			0.1 (<1.5)

Other biomarker ratio calculation of different biomarkers can be preform and compared to a standard. 

A ratio greater than a standard is indicative of TB infection is considered a mental step.  The limitation amounted to a mental step and is therefore not to be given patentable weight. The limitation added no structure to the claim nor functionally changes the calculated ratio.  

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

15.  Claims 1, 3, 4, 6 and 7  are rejected under 35 U.S.C. 103 as being unpatentable over Du et al (PLoS ONE 10(9): e0132466, 2015, IDS #61), optionally in view of US20210208162.

The teachings of the `162 publication have been discussed, supra.

Du et al identify differentially expressed proteins in the serum of patients with sarcoidosis or tuberculosis and to evaluate these proteins as markers for the differential diagnosis of sarcoidosis and sputum-negative tuberculosis.  Using protein microarrays, they identified 3 proteins exhibiting differential expression between patients with sarcoidosis and tuberculosis. Elevated expression of these proteins was verified using the enzyme-linked immunosorbent assay (ELISA) and was further confirmed by immunohistochemistry.  ICAM-1 and leptin were screened for differentially expressed proteins relevant to sarcoidosis and tuberculosis. Du et al found that ICAM-1 and leptin were found to be potential markers for the diagnosis of sarcoidosis and differential diagnosis of sarcoidosis and sputum-negative tuberculosis (abstract).

Fig. 3 shows the levels of leptin, ICAM-1, and PDGF-BB were assayed in healthy patients and patients with sarcoidosis or tuberculosis. The results showed that the expression levels of leptin and ICAM-1 in the SA group were significantly different from those in the HC and TB groups, respectively (P < 0.001).  


    PNG
    media_image2.png
    318
    1001
    media_image2.png
    Greyscale


The reference teachings differs from the claimed invention only in the recitation of calculating the ratio of the SARC-specific biomarker to the TB-specific biomarker and comparing the ratio of the SA specific biomarker to the tuberculosis-specific biomarker to one or more standard values in claims 1 and 7.

However those skilled in the art before the effective filing date of the claimed invention would be able to calculate the ratio of the serum biomarkers and compare the ratio of different SARC-biomerker to TB-biomerker to quantitive relationship between the two biomarkers in differentiating between SARC and TB infection.  For example, the serum levels of Leptin and serum levels of ICAM-1 (Fig. 3) can be calculated to obtain the ratio and compared the standard as follows:
                   
SARC-leptin (pg/ml)	TB- ICAM (pg/ml)  	Ratio (SARC/TB)
	1700				4400			0.4 (<1.5)

SARC-ICAM (pg/ml)	TB-leptin (pg/ml)  	Ratio (SARC/TB)
	6200			  	1600			3.9 (>1.5)

A ratio greater than a standard is indicative of TB infection is considered a mental step.  The limitation amounted to a mental step and is therefore not to be given patentable weight. The limitation added no structure to the claim nor functionally changes the calculated ratio.  

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
16.  No claim is allowed.

17.  The art made of record and not relied upon is considered pertinent to applicant's disclosure:

(i) Zhang et al.  Preliminary characterizations of a serum biomarker for sarcoidosis by comparative proteomic approach with tandem-mass spectrometry in ethnic Han Chinese patients.  Zhang et al. Respiratory Research 2013, 14:18, IDS #28.

Zhang et al teach a method for diagnosing sarcoidosis comprising obtaining serum samples which were collected from patients (human) with sarcoidosis (n = 37), and compared to those from patients with tuberculosis (n = 20), other pulmonary diseases (n = 20), and healthy volunteers (n = 20) for determination of sarcoidosis-specific or -associated protein expression profiles.  Enzyme Linked Immunosorbent Assay (ELISA) was then used to verify corresponding elevation of the serum protein concentration of the potential biomarkers in the same patients sets.  The results show that an unique protein peak of M/Z 3,210 Daltons (Da) was found to be differentially expressed between the sarcoidosis and control groups and was identified as the N-terminal peptide of 29 amino acids (94-122) of serum amyloid A (SAA). ELISA confirmed that the serum SAA level was significantly higher in the sarcoidosis group than that of the other 3 control groups (p < 0.05).  The cutoff for serum SAA concentration determined by ROC analysis was 101.98 ng/ml, with the sensitivity and specificity of 96.3% and 52.5%, respectively. Immunohistochemical staining showed that the SAA depositions in lung tissue of the sarcoidosis patients were also significantly more intense than in non-sarcoid lung tissue (abstract).

(ii) Eberhardt et al. Proteomic Analysis of Kveim Reagent Identifies Targets of Cellular Immunity in Sarcoidosis. PLoS ONE 12(1):e0170285.

Eberhardt et al teach that measurement of cytokine secretion in response to one of our identified proteins, vimentin, is shown to be significantly greater from sarcoidosis PBMCS than those from patients with tuberculosis (page 13, last ¶).

(iii) WO2016141347 (IDS #4)
The 347 publication teaches and claims methods of distinguishing sarcoidosis from tuberculosis in a subject comprising obtaining a sample from the subject; assaying the sample for one or markers selected from Fed A; WDFY3; MFS; LRPPRC; HLA-DR; TKT; Rv0189C; BfrA; DAB2; or TCEB2; obtaining a value based on the assay; comparing the value to a reference level; and diagnosing the subject as healthy, having sarcoidosis or having tuberculosis based on the up- or down-regulation of the one or more markers as demonstrated by the value and the reference level (see published claims). 

(iv) US20130237454 
The `454 publication teaches and claims methods for diagnosing a neuropsychiatric disease in a patient, wherein the patient exhibits clinical symptoms common to both Chronic Fatigue Syndrome and Neurologic Lyme disease, the method comprising: a) isolating a biological sample from the patient; b) analyzing the biological sample to evaluate expression levels of the biomarkers listed in Table 9 to determine a first level of at least two of the biomarkers indicative of the presence of the neuropsychiatric disease in the biological sample; and c) comparing the first level of the at least two of the biomarkers to a second level of the at least two of the biomarkers determined for a subject, wherein the subject does not have the neuropsychiatric disease, and wherein at least a two-fold difference in the ratio of the first level to the second level indicates a positive diagnosis of the neuropsychiatric disease (published claim 11).

18.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 21, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644